The facts of this case are fully set out in the leading opinion and need not be repeated.
That there was no waiver in this cause is admitted in the leading opinion as it follows Gunter v. Insurance Co. But the question of estoppel is brought in and a question on that subject is left for the jury to consider. It will be necessary to refer briefly to some facts in discussing this phase of the opinion.
The premiums due for the first two years of the policy were promptly paid and the first default came in the third. Cash and a note were accepted. At maturity this note was not paid in full but a payment of $25 was accepted together with a new note for $48.06 due in 60 days. Just here the opinion of the Court points out that no health certificate had been required. Quite true. It was not necessary for *Page 415 
the reason that the policy had not lapsed for nonpayment of premium. The cash and the accepted notes prevented a lapse and there was no reason or requirement for the health certificate. It can hardly be maintained that the insurance company estopped itself from later demanding a health certificate by not demanding one when it had no right to do so.
It is also claimed that the provision for 30 days of grace might have misled the insured to his prejudice. It must be borne in mind that this additional time referred only to the payment of the premiums, and not to the notes given for extension. The notes extended the time of payment of the premiums twice as long as the days of grace did and the notes themselves set forth the date when they were due. The notes contained a separate contract of extension of time for payment, and there was nothing in the policy to show that the 30 days of grace applied to this separate contract; nor was there any testimony to show that the company caused the insured so to consider it.
But to continue. The second extension note was not paid when due on October 26, and on November 1st and 12th the company wrote the insured that the policy had lapsed for nonpayment of premium. Then it was that the health certificate was required for the reason that the policy had lapsed. Efforts were then made to reinstate the policy, but such health certificates as were sent in were not acceptable to the medical department, as they were required to be under the terms of the policy. There was never a reinstatement of the policy after it was declared lapsed in November, and the insured did not die until the following March.
The last correspondence between the parties took place in January before the death of the insured. In December the company had tried again to have the insured send in a satisfactory certificate of good health but this was not done. Finally, on January 4, the insured wrote that he had done all that he could and wanted to know if his policy had been *Page 416 
reinstated and, if not, he wanted his last remittance returned to him. Just two days after the date of this letter the company wrote that the certificate was not satisfactory to the medical department and the remittance was returned. To all appearances the chapter ended here. No more letters were written, no days of grace were claimed, no certificates of health were sent in, no payments on the premium, no reinstatement of the lapsed policy. The next notice to the company was of the death of the insured in March and a claim for the insurance.
Under these conditions I must admit my inability to discern any possible evidence of estoppel on the part of the company. In my opinion, a verdict for the defendant should have been directed.